Title: To Benjamin Franklin from John Bondfield, 14 May 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 14 May 1782
By an Express which past thro’ this City on Sunday and by all the Letters by Yesterdays post from Spain we are informd America has declared War against Portugal and Hostilities are commenct by the Capture of Six rich Brazil Ships which they name. Captain Paul Jones is said to be the Hero. The portuguese Consul at Bayonne has sent orders to all Captains at this Port sailing under portuguese Colours to wait Instructions from Lisbon. Premiums on Portuguese Vessels have risen from 4¼ to 30 per Ct. This information is said to be brought by an American schooner arrived in Spain. This intelegence I think it my duty to Inform you.
I have the Honor to be with due respect Sr. your most Obedient Humble Servant
John Bondfield
To His Excellency B Franklin Esqr
 
Addressed: Son Excellence / Benjamin Franklin Esqr / Ministre Des Etats Unies de l’Amerique / Paris
Notation: J. Bondfield 14 May 1782.
